t c memo united_states tax_court barbara ann tudyman petitioner v commissioner of internal revenue respondent docket no filed date sandra g scott and stephen m moskowitz for petitioner margaret s rigg for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows additions to tax penalty year deficiency sec_6653 a sec_6661 dollar_figure big_number big_number big_number big_number dollar_figure -- dollar_figure big_number big_number -- -- sec dollar_figure -- -- -- -- accuracy-related respondent determined that petitioner is liable for additions to tax for and under sec_6653 and b respondent determined that petitioner is liable for negligence under sec_6662 not substantial_understatement or valuation misstatement see sec_6662 c d and e thus we do not consider whether petitioner is liable under sec_6662 or e the issues for decision are whether petitioner had a deductible casualty_loss of dollar_figure from the loma prieta earthquake in as petitioner contends zero as respondent contends or some other amount we hold that her deductible casualty_loss was dollar_figure for after reducing the amount of her loss by an insurance reimbursement of dollar_figure whether petitioner is liable for a additions to tax for negligence under sec_6653 for to b additions to tax for substantial_understatement under sec_6661 for to and c the accuracy-related_penalty under sec_6662 for we hold that she is not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in san carlos california when she filed her petition she is a special education teacher for san mateo county she has taken no tax or accounting courses b petitioner’s home petitioner bought her home pincite buttercup lane san carlos california on date for dollar_figure petitioner’s unit is one of condominiums in crestview park petitioner is a member of the crestview park condominium homeowners’ association homeowners’ association petitioner’s home was built in it is the center of three attached units she owns one-third of the building including the roof the foundation and the supporting walls petitioner owns the interior of her unit an undivided one-third interest in the common areas such as outside perimeter walls balconies bearing walls subfloors unfinished floors pipes plumbing wires and other utilities except the outlets thereof in each unit and a membership in the homeowners'_association which owns the pool tennis courts and recreation room petitioner insures her home with the usaa casualty insurance co usaa the homeowners’ association is responsible for repairing maintaining and insuring the common areas including individual units from the interior paint out if proceeds from the homeowners’ association insurance_policy are insufficient to repair damage the homeowners'_association may use its own funds or specially assess its members the homeowners’ association was short on funds in and before she bought her home petitioner contracted with j d hise hise to inspect it hise is a licensed general contractor who inspected homes for home buyers he has worked in the building industry since hise inspected the property on date at that time the foundation had no cracks the floors were level the doors fit roof tiles were broken the garage slab had minor cracks the master bath carpet had water damage the master bath vanity had settled away from the tile splash and the living room windows leaked hise recommended no structural repairs for the house c the loma prieta earthquake the loma prieta earthquake the earthquake occurred on date petitioner was at home during the earthquake the earthquake damaged petitioner’s home and personal_property during the earthquake petitioner’s house shook articles fell from the wall and cabinets tile cracked and the front door sprang open and would not reclose the earthquake measured on the richter scale the earthquake area including the area where petitioner lived was declared a national disaster_area notice_89_108 1989_2_cb_445 petitioner continued to live in her home after the earthquake d structural damage the foundation a description each of the three units in petitioner's building has a garage petitioner's garage is built on flat land part of the foundation of each unit is separate from the garage on a steep slope petitioner's unit has a pier and grade beam foundation other than for the garage the grade beams rest on piers the piers are inches in diameter and feet deep the foundation of petitioner’s home was weakened by the earthquake the earthquake caused about cracks in the foundation including several under the main supports for the house b inspection by bob cook shortly after the earthquake petitioner hired a contractor bob cook cook to inspect her home cook made two estimates of the cost of structural repairs to petitioner’s home he made a preliminary estimate on date of dollar_figure and a final estimate on date of dollar_figure cook had engineers consider whether the foundation needed to be replaced or could be salvaged using chemical adhesive injection ie epoxy on date he estimated that replacing the foundation would cost from dollar_figure to dollar_figure and that chemical adhesive injection would cost about dollar_figure on date cook estimated that foundation repairs would cost from dollar_figure to dollar_figure petitioner submitted cook’s estimate to usaa c construction management associates and frank lewis the homeowners’ association hired construction management associates cma to oversee the repair of damage caused by the earthquake frank lewis lewis worked for cma lewis is a civil engineer and a land surveyor he has extensive knowledge of earthquake damage he examined to homes damaged by the loma prieta earthquake lewis first inspected petitioner's unit on date he investigated whether the house was safe after the earthquake at trial he said that a foundation has serious problems if it has or more cracks he said that the foundation for petitioner’s home had cracks wider than three thirty-seconds of an inch about the width of a nickel and at least hairline cracks on date he said that the earthquake caused petitioner’s home to appear to be rotating off its foundation graham kellam were structural engineers who reviewed the structural adequacy of the crestview park units for cma in after inspecting petitioner’s home with lewis on date leslie graham graham of graham kellam said that the foundation was stable after further inspection in date lewis said that the foundation was sound he recommended that the homeowners’ association inject epoxy into the large cracks in petitioner’s foundation the hairline cracks were too small to inject d philip barrett petitioner hired a contractor philip barrett barrett to repair her home shortly after the earthquake barrett remodeled petitioner’s bathrooms fixed the living room fireplace and rehung several doors that were out of plumb he saw stress cracks and apparent movement in the foundation e gary halpin petitioner hired gary halpin halpin to estimate the value of her home after the earthquake halpin inspected many buildings damaged by the loma prieta earthquake halpin first saw petitioner's unit on date nearly years after the earthquake he also inspected her unit on date halpin thought that there were too many cracks to be repaired with epoxy injection halpin concluded that the foundation should be replaced to restore it to its pre-earthquake condition f foundation repairs in date the homeowners'_association hired hensley homes hensley to retrofit the foundation of petitioner’s home to bring the foundation into compliance with the building code and do drainage work for petitioner’s home the contract was for dollar_figure hensley injected epoxy in the foundation and installed plywood shear walls in the crawl space under petitioner’s home hensley also added studs shearwall and tie-downs to the foundation of petitioner's unit petitioner did not have any other foundation repairs done the roof the roof of petitioner’s home was defective when petitioner bought the unit the earthquake did not damage the roof at the time of the earthquake the homeowners’ association was involved in litigation with the developers of crestview park the homeowners’ association alleged that construction was substandard in the developers and the homeowners’ association agreed to a settlement for faulty roof design the homeowners’ association repaired the roofs on the three units in petitioner’s building for about dollar_figure the garage the crack in petitioner's garage floor was larger after the earthquake than when petitioner bought her home and it was heaving cook estimated that it would cost dollar_figure to replace the garage floor floors the earthquake caused the first and second floors of petitioner’s home not to be level on date graham observed that the first and second floors of petitioner’s home were not level in petitioner hired jack santangelo santangelo to install marble tile in the entryway master bathroom fireplace upstairs bathroom vanity bar in the den and dining room and on the stairs from the living room to the dining room he leveled the floors where he installed new tile the marble tile he installed cost a few hundred dollars more than the tile that was there previously the only areas that are level are those that santangelo leveled the entryway the dining room the stairs to the living room and den the downstairs half bath and the upstairs second bath and master bath halpin and lewis recommended that petitioner’s unit be jacked up to level the floors halpin also recommended that the roof be renailed to prevent stress in the roof line however jacking up the building could cause several problems and might not result in restoring petitioner’s home to its pre-earthquake condition jacking up the middle unit could damage the connections at the party walls and at the roof line jacking up the building would force the plumb components such as the second floor walls out of plumb finally jacking up the unit would put the part of the first floor that santangelo had already leveled out of level petitioner wanted a guaranty that the work would not damage her marble tile the homeowners'_association would not make that guaranty doors the doors to the hallway closet and the master bath were out of plumb and did not hang properly after the earthquake barrett rehung them and used better quality hardware other doors did not stay open and some stuck petitioner replaced several doors after the earthquake the fireplace and chimney the earthquake caused the fireplace mantle to separate from the wall some stucco cracked and fell from the chimney and had to be patched kitchen floor linoleum the earthquake caused a bump in the linoleum on the kitchen floor petitioner has not replaced the linoleum other structural damage there were cracks in the plaster in areas not specified in the record the bathroom tile cracked at the tile splash grout joints separated from the tub vanities and floors tiles in the entryway cracked and some did not adhere to the floor after the earthquake the stairs were not level and the stair railings were loose an upstairs toilet cracked an upstairs bathroom not the master bath carpet not reported by hise as damaged when he inspected petitioner’s house before the earthquake was damaged by water which splashed from the toilet during the earthquake halpin’s estimate of damages to petitioner’s residence halpin estimated the casualty_loss to petitioner’s home by comparing its fair_market_value before and after the earthquake he concluded that the fair_market_value of petitioner’s home was dollar_figure before and dollar_figure after the earthquake for a dollar_figure loss in value he estimated the loss in value by considering the cost of restoring petitioner’s home to its pre-earthquake condition halpin estimated that it would cost dollar_figure to restore petitioner’s home to its pre-earthquake condition he estimated that it would cost dollar_figure for a pier foundation retrofit required by the state building code there was an existing pier foundation but the earthquake made it inadequate halpin estimated the cost of repairs as follows general items dollar_figure dollar_figure dollar_figure project management progressive postconstruction cleanup dollar_figure architectural engineering services soils report engineering general labor materials and equipment handling interior exterior scaffolding content move-out packing content move-back unpacking content storage permit fees detach reset window treatment for all rooms general repair_allowance eg rafters joists dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure subtotal dollar_figure other items substructure garage kitchen dining room entry hall bath living room den stairways bath bedroom master bedroom master bath front elevation rear elevation roof subtotal dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure overhead profit contingency total cost of repairs dollar_figure dollar_figure dollar_figure dollar_figure retrofit total diminution in value dollar_figure dollar_figure e personal_property damage the earthquake destroyed or damaged personal_property in petitioner’s home such as rugs mirrors and a chandelier in the entryway the fireplace mantle and mirrors in the living room vases china crystal and a chandelier in the dining room dishes glasses a clock and some appliances in the kitchen books vases a clock and a statue in the den a mirror and figurines in the bedroom clocks pictures and stained glass in the bathrooms and clothing and various other personal items petitioner inventoried and estimated the value of her damaged personal_property shortly after the earthquake petitioner’s accountant robert kern gave her an internal_revenue_service worksheet to complete before he prepared her amended return on the worksheet petitioner estimated the cost and fair_market_value of her damaged personal_property items she spent to hours researching the cost and fair_market_value of the damaged items she called stores to get the cost of items for which she did not have receipts the earthquake destroyed some of petitioner’s personal_property such as mirrors statues vases and figurines it damaged other items such as bookcases tables chairs a grandfather clock rugs and appliances petitioner had to have some of the damaged items repaired for example petitioner had the buffet server table and chairs repaired petitioner asked an appraiser mervyn cohn cohn to verify the cost and fair_market_value of the damaged items he checked price guides called retailers and concluded that petitioner’s estimates were reasonable he discounted the pre-earthquake cost or fair_market_value by percent he estimated that the value of petitioner's personal_property was dollar_figure before the earthquake he assumed that the personal_property listed by petitioner as damaged by the earthquake had no salvage_value he did not separately estimate the salvage_value of each item cohn did not see petitioner’s personal_property or photographs of it cohn relied on information from petitioner consisting of an attachment to her tax_return some handwritten schedules and a few receipts petitioner had received some of the personal_property that was damaged by the earthquake as gifts her grandmother gave her some leather-bound books a magazine rack and some stemware petitioner did not establish the donor's basis in any of the gifts petitioner inherited some items including the dining room chandelier and books from her aunt f property_tax assessment in date petitioner applied for a reduction in the property_tax assessment of her home because of the earthquake damage san mateo county reduced the property_tax assessment of her home by dollar_figure from dollar_figure to dollar_figure based on repair estimates by cook dollar_figure for foundation repair and dollar_figure for other structural repairs and arbor electrical dollar_figure for electrical repairs and a telephone conversation with petitioner’s realtor clare box box box estimated that the value of petitioner's home was dollar_figure before the earthquake and dollar_figure after the earthquake for a loss in value of dollar_figure in date in response to a questionnaire from san mateo county petitioner said that the foundation had been reinforced to prevent future damage but that the floors had not been leveled in date in response to a questionnaire from san mateo county petitioner said that she had repaired the damage to her property the county reappraised the property at dollar_figure g petitioner's insurance claim petitioner was insured for earthquake damage up to dollar_figure by usaa petitioner submitted a claim to usaa for personal_property damage of dollar_figure a usaa inspector estimated that petitioner’s real_property damage was dollar_figure to dollar_figure which exceeded the dollar_figure policy limit lentom general a building contractor estimated that it would cost dollar_figure to dollar_figure to jack up the building to level the floors lentom general sent its estimate to usaa on date usaa paid dollar_figure to petitioner for personal_property damage and dollar_figure for real_property damage caused by the earthquake this amount dollar_figure was the maximum allowed by her policy h homeowners’ association insurance the homeowners’ association insured the condominium complex with aetna life casualty aetna on date aetna denied coverage for the earthquake damage aetna concluded that petitioner’s damage was less than the deductible percent of the cost of her building the policy excluded damage to the foundation aetna did not consider foundation damage in concluding that the damage was less than the deductible i petitioner’s tax returns petitioner timely filed a federal_income_tax return for petitioner properly elected under sec_165 to claim a loss deduction in the immediately preceding tax_year she filed an amended return on date to claim a casualty_loss of dollar_figure for the damage caused by the earthquake the homeowners’ association had made minimal repairs to her home when she filed her amended return aetna denied coverage under the homeowners’ association policy for the earthquake damage to petitioner’s home on date petitioner filed amended returns for and on date she carried back net operating losses of dollar_figure to dollar_figure to and dollar_figure to from the unused casualty_loss she carried forward dollar_figure of the unused casualty_loss to petitioner filed her return around date petitioner calculated her casualty_loss deduction as follows personal_property damage real_property damage subtotal less insurance proceeds sec_165 limit sec_165 limit dollar_figure big_number big_number big_number big_number big_number casualty_loss big_number petitioner deducted dollar_figure as a casualty_loss deduction there is no explanation in the record for the dollar_figure discrepancy by notices of deficiency issued on date respondent disallowed all of petitioner's casualty_loss deduction and associated carrybacks and carryforward opinion a casualty_loss deduction contentions of the parties petitioner argues that she may deduct her losses from the earthquake as a casualty_loss she contends that she offered evidence showing the difference between the fair market values of her home and personal_property before and after the earthquake and the adjusted bases of the property and that respondent offered no evidence that the earthquake did not cause the damage respondent contends that petitioner has not proven that her losses exceeded the amount of insurance proceeds she received or that the fair_market_value of the property was less after the earthquake than before as discussed below we conclude that petitioner’s losses were greater than her insurance reimbursement but less than the amount she deducted eligibility for a casualty_loss deduction individuals generally may deduct losses to property caused by casualties such as earthquakes sec_165 the loss must exceed dollar_figure and percent of the individual’s adjusted_gross_income sec_165 and a ii taxpayers may not deduct amounts compensated by insurance or otherwise sec_165 taxpayers who suffer disaster losses in an area declared a disaster_area by the president may elect to deduct the loss in the tax_year immediately preceding the year in which the disaster occurred sec_165 to be eligible for a casualty_loss deduction based on the decrease in the fair_market_value petitioner must prove a the fair_market_value of the property immediately before and immediately after the earthquake b the amount of insurance reimbursement and c the adjusted_basis in the property 305_us_468 70_tc_391 56_tc_976 sec_1_165-7 income_tax regs sec_1_165-7 income_tax regs provides method of valuation i in determining the amount of loss deductible under this section the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under this section shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to continued the cost of repairs may be considered if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for the repairs is not excessive c the repairs are made only to the damaged portion of the property and d the repairs do not cause the value of the property to exceed the value of the property immediately before the casualty lamphere v commissioner supra 57_tc_714 sec_1_165-7 income_tax regs respondent's determination is presumed to be correct rule a 290_us_111 structural damage to petitioner’s house the fair_market_value of petitioner’s house before the earthquake was dollar_figure the amount petitioner had paid for it about months earlier the parties each called expert witnesses to give their opinions about the structural damage to petitioner's house caused by the earthquake expert witnesses' opinions can help the court to understand subjects requiring specialized training knowledge or judgment however the court is not bound by the experts' continued restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty opinions 304_us_282 we weigh the opinions of expert witnesses according to their qualifications and other relevant evidence 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 85_tc_469 respondent’s expert lewis gave no opinion about the fair_market_value of petitioner’s house after the earthquake petitioner’s expert halpin estimated that the postearthquake value was dollar_figure a halpin’s valuation halpin inspected petitioner’s home on august and date he reviewed various documents that petitioner gave him including cook’s date estimate memos from cma to graham kellam lewis’ written report dated date describing his findings and recommendations concerning the postearthquake damage to petitioner’s home after on-site inspections on date and date exhibit 12-l a date letter from graham reviewing the condition of petitioner’s home and a date letter and application from cma for a permit to retrofit petitioner’s home halpin prepared a report describing the damages to petitioner's home caused by the earthquake and the repairs needed to restore the house to its pre-earthquake condition he subtracted his estimate of the cost of repairs and his estimate of the cost of retrofitting the foundation to get the postearthquake loss in value of petitioner's home respondent argues that halpin improperly used a cost-of- repair method we disagree halpin valued petitioner's home by comparing its fair_market_value before and after the earthquake an appraiser may consider repair cost estimates in deciding postcasualty fair_market_value 67_tc_784 abrams v commissioner tcmemo_1981_231 in abrams an appraiser used repair estimates to confirm his estimate of postearthquake fair_market_value which he based on the market method in pfalzgraf we held that in estimating the amount of a casualty_loss an appraiser may consider the cost of repairing property to restore it to its precasualty status t c pincite we rejected the taxpayers’ method of estimating their loss based on the difference between the prefire fair_market_value and the postfire fair_market_value because the taxpayers’ method included losses or expenses not caused by the fire id pincite respondent contends that abrams and pfalzgraf do not stand for the proposition that repair estimates may be used to calculate a casualty_loss we disagree the taxpayer's expert in abrams concluded that a prospective buyer would discount the value of the damaged building by the cost of needed repairs he subtracted the estimated cost of repairs from the precasualty fair_market_value similarly halpin estimated the loss in value of petitioner’s home by subtracting the estimated cost of repairs from its pre-earthquake fair_market_value in pfalzgraf we approved an appraiser’s estimate of the cost of repairing property as a measure of the taxpayers’ casualty_loss t c pincite here halpin figured petitioner’s casualty_loss by estimating the cost of restoring petitioner's home to its pre-earthquake condition respondent argues that halpin’s testimony should be given little weight because he is not an engineer we disagree halpin was a credible and knowledgeable witness respondent argues that we should give halpin’s report less weight because halpin first saw petitioner's property years after the earthquake we agree we give halpin’s report less weight because some of the property damage could have occurred during those years respondent pointed out that halpin testified that the second floor was sloped yet halpin did not measure the second floor and did not note that it was sloped on his diagram of that floor in his diagram of the first floor he noted that it was sloped we do not think halpin’s failure to measure the second floor is significant he testified that he could feel the slope by walking across the floor and that he did not take measurements because it would be expensive to do so and because he thought it was sufficient to measure the first floor santangelo testified that he had to level the second floor before he retiled it graham wrote to lewis on date that the second floor was out of level respondent argues that the earthquake did not worsen the crack in the concrete garage slab we disagree cook viewed the garage shortly after the earthquake he concluded that the earthquake worsened the crack in the garage floor and that the garage floor should be replaced there are defects in halpin's valuation he used labor and materials cost estimates instead of costs he included repairs that may have been required by wear_and_tear on the property during the years between the earthquake and his survey such as interior and exterior painting he estimated that it would cost dollar_figure to retrofit the foundation of petitioner's home although the homeowners'_association had paid hensley dollar_figure in date to retrofit the foundation of her home he double-counted a dollar_figure estimate to perform certain electrical work in the foundation he incorrectly included in his estimate dollar_figure for petitioner to vacate her unit and store her belongings during repairs 46_tc_751 affd 387_f2d_420 8th cir additional living_expenses eg moving_expenses and temporary accommodations expenses resulting from a casualty are not deductible as part of a casualty_loss b respondent’s expert--frank lewis i admissibility of respondent’s expert’s report respondent’s expert at trial was frank lewis rule f provides that unless otherwise permitted by the court upon timely request any party who calls an expert witness shall cause that witness to prepare a written report to submit to the court and the opposing party not later than days before the calendar call rule f we will exclude expert witness testimony for failure to comply with the provisions of rule f unless the failure is due to good cause and the failure to comply with the rule does not unduly prejudice the opposing party id the court granted respondent’s request at trial to designate exhibits 12-l t pages and z as lewis’ expert report exhibit 12-l is lewis’ report dated date describing his findings and recommendations concerning the earthquake damage to petitioner’s home after inspections on date and date the report includes about photographs of the foundation of petitioner’s home page sec_26 and sec_27 of exhibit t are a letter dated date from lewis to graham kellam recommending that the floors of petitioner’s unit be leveled by removing reconstructing and stabilizing the pony walls and without jacking up her unit exhibit z is lewis’ curriculum vitae petitioner contends that we should not have allowed respondent to designate those exhibits as lewis’ expert report because respondent failed to do so days before the calendar call petitioner also contends that we should strike lewis’ testimony because respondent listed lewis in the pretrial memorandum as a fact witness not as an expert petitioner argues that she was prejudiced because halpin did not fully respond to lewis’ report in his report and because petitioner’s counsel could not adequately prepare for cross-examination of lewis we disagree petitioner was not prejudiced in any way by the admission into evidence of lewis’ expert report and expert testimony halpin referred to and relied on exhibit 12-l lewis’ report in preparing his own expert report halpin had exhibit 12-l and petitioner’s counsel had pages of exhibit t several months before trial halpin became thoroughly familiar with these items before he testified at trial our consideration of the points made by lewis in those exhibits was identical whether or not we treated the exhibits as lewis’ expert report respondent listed lewis as a fact witness for this trial session and one the year before his expert testimony directly related to his factual knowledge gained from his investigation of petitioner’s residence after the earthquake petitioner had every opportunity at trial to have halpin respond to lewis’ testimony and petitioner’s counsel used this opportunity effectively permitting lewis to testify as an expert did not prejudice petitioner in any way cf chagra v commissioner tcmemo_1991_366 taxpayers' motion to strike expert testimony was granted because taxpayers did not have access to the commissioner's expert's conclusions and their underlying bases before trial affd without published opinion 990_f2d_1250 2d cir petitioner cites 626_f2d_784 10th cir in which the u s court_of_appeals for the tenth circuit concluded that the defendant had been prejudiced by expert testimony in smith the plaintiff failed to provide adequate advance information about proposed testimony of a medical expert witness and the plaintiff elicited testimony from the witness that was outside the scope of the plaintiff's description of his proposed testimony defendant's counsel had only minutes to prepare for cross-examination of the expert witness id pincite n in contrast as discussed above long before trial petitioner’s expert and petitioner’s counsel were thoroughly familiar with the items that we treated as lewis’ expert report and petitioner was not prejudiced by the admission of lewis' expert testimony or expert report ii lewis’ conclusions lewis and graham said that the foundation of petitioner's house was structurally sound and could be repaired by injecting epoxy into the cracks respondent attempts to minimize the fact that lewis said that the foundation was not sound that the house appeared to be rolling off its foundation and that a foundation should be replaced if it has more than cracks the foundation in petitioner's home had cracks after the earthquake petitioner points out that lewis worked for cma which had been retained by the homeowners'_association these facts lead us to give lewis’ opinion less weight lewis and graham said that the first floor of petitioner's home was not level when it was built we disagree hise testified that the floors were level when he inspected the house barrett had to rehang several of the doors which shows that the graham kellam report erred in stating that all of the doors fit and were plumb halpin concluded that the earthquake caused petitioner's floors to be out of level we agree halpin believed that an epoxy injection would be insufficient and that the foundation needed to be replaced graham is a structural engineer and is better qualified to evaluate the foundation than halpin while halpin’s overall testimony was credible he is not an engineer and is less knowledgeable about foundations than graham respondent questions whether hise did a thorough investigation for his dollar_figure fee respondent says that hise failed to adequately inspect the foundation and report on its condition respondent’s criticism of hise is at best speculative respondent did not raise these criticisms when hise testified at trial and thus did not give hise a chance to respond to them hise is a licensed general contractor he prepared a detailed report on the condition of petitioner’s home his testimony appeared to be credible we accept hise’s report as a fair representation of the condition of petitioner’s house before the earthquake respondent argues that the fact that petitioner lived in her home after the earthquake but did not repair the foundation shows that she believed that the building was safe however respondent has not shown or even argued that a house must be uninhabitable to lose value to the extent that petitioner contends c improvements to petitioner’s home a taxpayer must show that the repairs do not improve the property more than the damage suffered and that the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty sec_1_165-7 income_tax regs respondent points out that some of petitioner's expenses were for improvements to her home for example petitioner installed marble tile worth a couple of hundred dollars more than the tile that was there previously and she upgraded some fixtures and door hardware d conclusion we conclude that the earthquake caused the foundation to crack in places and the floors to slope we also conclude based primarily on the graham kellam report that the foundation of petitioner's home could be repaired however we believe a buyer would pay much less for a home in that condition than he or she would pay for the same property undamaged even though the homeowners’ association was liable for making some of the repairs we believe a prospective buyer would pay less for this property than for identical property where no repairs were required because of the possibility that it would take effort to ensure that the work was done we conclude that petitioner’s home lost dollar_figure in value because of the earthquake personal_property petitioner’s personal_property was also damaged by the earthquake she deducted dollar_figure on her return for loss to her personal_property she attached an appendix to her brief showing that she had a personal_property loss of dollar_figure we treat the appendix as petitioner's position in this case relating to her personal_property loss petitioner compiled a detailed inventory of her personal_property that was damaged or destroyed as a result of the earthquake she spent to hours researching the cost of the damaged items cohn said that the values petitioner used were reasonable petitioner contends that although she did not testify about or have notes on each item on her list based on her testimony notes and receipts and cohn’s testimony we should conclude that she prepared an honest inventory of her damaged property respondent argues that we should not consider cohn's appraisal because he did not see petitioner’s personal_property or photographs of property and he lacked information about some of the items we agree in part and disagree in part cohn appeared to be knowledgeable and he readily disclosed the limits inherent in the methodology he used on the other hand cohn lacked necessary information such as the age original cost or pre-earthquake fair_market_value of some of petitioner’s items he incorrectly assumed that none of the property had salvage_value cohn did not know the size of or the number of lights in the chandeliers or the amount of crystal in them he did not know the height type quality or condition of the grandfather clock he did not know the size or quality of the antique bells or whether they were made of metal cohn valued books at dollar_figure per book without knowing their titles age or condition petitioner’s estimates of the amount of her personal_property damage were flawed in part she used the wrong year of purchase for a few of the items the refrigerator stove carpeting and the entrance hall chandelier had all been in the unit since it was built in yet petitioner listed the date of purchase as the year she bought the condominium appliances and carpeting are worth much less after years than after year for a few items that had lost value before the earthquake petitioner deducted cost rather than the fair_market_value she did not consider depreciation in estimating the precasualty fair_market_value of her clothes that were damaged petitioner had some items repaired that had been damaged by the earthquake such as the buffet server and the dining room table and chairs if a taxpayer has repaired property damaged by a casualty the cost of repairs may be a better measure of the loss than an appraisal 321_f2d_12 9th cir affg 36_tc_905 pfalzgraf v commissioner t c pincite 52_tc_41 petitioner incorrectly used a diminution in value method rather than the actual repair cost to measure her loss for these items petitioner claims that things fell on and scratched her refrigerator and stove she also claims that heavy things fell on and bent and scratched her knives and forks we think petitioner overestimated the extent of damage to these items we are not convinced that the earthquake extensively damaged her refrigerator oven blender electric iron kitchen sink ladder utensils telephone rack and all clocks or that it destroyed napkins tablecloths towels and a bath mat we are not convinced that she lost dollar_figure of canned goods dollar_figure of plumbing fixtures pieces of china and pieces of stemware as discussed at paragraph a-2 above p petitioner must prove her adjusted_basis in property for which she claims a casualty_loss a taxpayer who acquires property by gift takes a basis in the property equal to the lesser_of the donor's basis or the fair_market_value at the time of the gift sec_1015 a taxpayer who inherits property takes a basis in the property equal to its fair_market_value at the date of the decedent's death sec_1014 petitioner did not establish the basis she had in property that she received by gift or inheritance for example she did not show that the fair_market_value she provided was determined at the time of the earthquake or at the time of her aunt's death she said that the chandelier which she valued at dollar_figure was not listed as an asset in her aunt's estate_tax_return petitioner did not show what her basis is for these items petitioner’s personal_property was damaged by the earthquake but we think she overestimated the amount of damage we conclude that petitioner had personal_property loss of dollar_figure insurance payment we conclude that the decrease in fair_market_value of petitioner’s home due to the earthquake exceeded her insurance recovery petitioner received dollar_figure dollar_figure plus dollar_figure as insurance reimbursement the maximum allowed under her policy as discussed above petitioner sustained losses of dollar_figure to the structure of her home and dollar_figure to her personal_property this exceeds her insurance recovery by dollar_figure year of loss a reasonable_prospect_of_recovery petitioner may deduct her casualty_loss only to the extent it is not compensated by insurance or otherwise eg by the homeowners'_association sec_165 respondent argues that petitioner did not have an uncompensated loss because the prospects of repair by the homeowners’ association were very high in when petitioner filed her amended return whether there is a reasonable_prospect_of_recovery is decided based on all the facts known in the taxable_year 25_tc_1053 sec_1_165-1 income_tax regs petitioner filed her amended return sec_1_165-1 income_tax regs provides if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by abandonment of continued shortly before aetna denied her claim for damage under the homeowners’ association policy respondent argues that petitioner had a reasonable_prospect_of_recovery when she filed her return because aetna had not yet denied her claim we disagree the homeowners’ association was short on funds in and had made only minimal repairs to petitioner's home in date when she filed her amended return it was uncertain whether it could afford to make all of the repairs for which it was responsible notwithstanding the fact that the homeowners’ association could have specially assessed its members to pay for repairs there is no evidence that it did so in the fact that it could have done so did not give petitioner a reasonable_prospect_of_recovery in we conclude that petitioner had losses from the earthquake for which she had no reasonable_prospect_of_recovery from insurance or otherwise and which she properly deducted on her amended return b role of the homeowners’ association continued the claim petitioner contends that she filed her amended return on date after aetna life casualty aetna denied her claim for damage under the crestview park condominium homeowners'_association homeowners'_association policy the record clearly shows however that she filed her return on date before aetna denied her claim petitioner said that the homeowners'_association made a special assessment equal to months of dues but it appears that was in or later respondent contends that the homeowners’ association was responsible for making various repairs to petitioner's home however petitioner did not have a reasonable_prospect_of_recovery from the homeowners’ association when she filed her amended return thus she may deduct as a casualty_loss her real_property loss even if the homeowners’ association was responsible for making repairs to her home b additions to tax negligence negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 85_tc_934 petitioner must show that she acted reasonably and prudently and exercised due care neely v commissioner supra respondent argues that petitioner did not use reasonable care in assessing her casualty_loss from the earthquake we disagree respondent does not contend that petitioner may not as a matter of law deduct a casualty_loss for damage to the common areas petitioner has no tax or accounting background she used a competent contractor to contemporaneously estimate the amount of damage to her home she was reasonably careful in preparing her loss estimate and she reasonably relied on her accountant to prepare her return she gave her accountant all necessary information to prepare her return she attached to form_4684 casualties and thefts a detailed inventory of her personal_property loss and the dollar_figure reduction in the value of her real_property by the san mateo county tax assessor's office she hired a personal_property appraiser to verify her estimates of her personal_property loss petitioner made a reasonable attempt to figure the amount of her casualty_loss we hold that she was not negligent substantial_understatement the next issue for decision is whether petitioner is liable for the addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for tax years sec_6661 provides for an addition_to_tax in the amount of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 petitioner bears the burden of proving that imposition of the addition_to_tax under sec_6661 is erroneous rule a 92_tc_501 if a taxpayer has substantial_authority for the tax treatment of any item on the return the understatement is reduced by the amount attributable to it sec_6661 similarly the amount of the understatement is reduced for any item adequately disclosed either on the taxpayer's return or in a statement attached to the return sec_6661 a taxpayer’s position may be adequately disclosed either in a statement attached to the tax_return or on the tax_return itself id respondent contends that petitioner did not have substantial_authority for her position but does not deny that she adequately disclosed the casualty_loss on her and returns we consider whether petitioner adequately disclosed her position on her and returns disclosure can be accomplished under sec_6661 by providing sufficient information on the tax_return to enable the commissioner to identify the potential controversy schirmer v commissioner 89_tc_277 the commissioner may promulgate revenue procedures which prescribe the circumstances in which information provided on a tax_return is adequate_disclosure under sec_6661 sec_1 c income_tax regs sec_4 of revproc_89_ 1989_1_cb_797 provides that to adequately disclose a casualty_loss for purposes of sec_6661 the taxpayer must complete form_4684 and attach it to the return petitioner attached forms to the amended returns she filed for and in them she described her real and personal_property loss from the earthquake she included a detailed inventory of her personal_property that was damaged or destroyed by the earthquake we conclude that petitioner adequately disclosed her casualty_loss on her and returns revproc_89_11 sec_4 thus we hold that petitioner is not liable for the addition_to_tax under sec_6661 for and accuracy-related_penalty taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 petitioner bears the burden of proving that she is not liable for the accuracy-related_penalty rule a for the reasons stated at paragraph b-1 above pp we hold that petitioner is not liable for the accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
